Citation Nr: 9923510	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
mechanical low back pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for an increased 
rating for service-connected mechanical low back pain. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected mechanical low back pain 
is manifested by complaints of low back pain, pain radiating 
down the right lower extremity, right foot numbness, and 
findings of limited lumbar spine motion, comparable to 
moderately limited lumbar spine motion.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for mechanical 
low back pain have been met; the criteria for a rating 
greater than 20 percent have not.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5289, 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Factual Background

The service medical records document the diagnosis and 
treatment of mechanical low back pain.  It was determined 
that the veteran's back pain existed prior to his entry into 
service and was aggravated due to service.  

Entitlement to service connection for mechanical low back 
pain was established by rating action of September 1978.  The 
disability was rated as 10 percent disabling, and an 
effective date of August 8, 1978, was assigned.  

The records show that the veteran applied for a clothing 
allowance in 1995.  He specifically requested a back brace.  
The records, however, indicate that the veteran failed to 
report for scheduled appointments for a clothing allowance 
evaluation.  It was determined that there was nothing in the 
record that demonstrated that the veteran wore or used an 
appliance which tended to wear or tear his clothing.  The 
claim for a clothing allowance was disallowed in August 1995.

VA outpatient treatment records dated in 1996 and 1997 
reflect the veteran's ongoing complaints related to his low 
back disability.  It was noted that he experienced pain 
radiating down his left leg.  He also complained of weakness. 

Pursuant to his claim for an increased rating, the veteran 
was afforded a VA examination in August 1997.  At that time, 
he reported that he experienced pain on a daily basis.  He 
noted that the pain was in the back and right hip with 
intermittent leg symptoms.  

The examiner reported that flexion was from 0 to 90 degrees.  
There was diffuse palpable tenderness along the paraspinal 
muscles.  Deep tendon reflexes were 2-plus and equal, 
bilaterally.  Muscle strength in both lower extremities was 
3/5 and equal, bilaterally.  Sensation was grossly intact and 
equal in all muscles.  Straight leg raising was negative.  
The examiner commented that the pain with the range of motion 
was from the anterior thigh not following a normal dermatome.  
The veteran also had tight hamstrings.  From a sitting and 
lying position, he could go from 0 to 90 degrees on his back 
with pain at the 90-degree point.  

The x-ray report shows an impression of a mild degree of 
spondylosis.  In the report, the examiner commented that the 
x-rays did not reveal evidence of bony pathology or tumors.  
The disc spaces were well maintained throughout the lower 
thoracic and lumbar spine, and there was no evidence of 
advanced degenerative changes.  

In February 1998, the veteran appeared and testified at a 
personal hearing conducted at the RO by a hearing officer.  
The veteran testified that he had been on medication for a 
number of years, which he took on a daily basis, three times 
a day on workdays due to the level of activity.  He stated 
that his medication had been changed three times since 
September 1997.  In January 1998, he reported, stronger 
muscle relaxers were prescribed and that on his next visit, 
his medication was going to be evaluated.  He indicated that 
he was told that his condition would worsen as he got older.  
He stated that he was working as a machinist, which required 
a lot of standing on a hard surface.  He alleged that the 
pain was worse in the evening and that he took medication 
before going to bed.  He reported that he had changed jobs on 
a number of occasions because he missed days from work due to 
pain.  He also complained of tightness in the morning hours.  
He stated that, over the previous year and a half, he had 
noticed that his back tightened up when he walked short 
distances.  He reported that the condition had worsened over 
the previous six months.  He noted that, when he underwent 
examinations, he experienced pain when performing various 
maneuvers.  He stated that he had not sought treatment from a 
private physician and had never been prescribed a brace for 
his back.  He reported that he was given some exercises and 
stretches to do but that he could not keep up with the 
routine due to the pain.  On a scale of one to ten, with ten 
being the most, he rated his pain while on medication as an 
eight.  

The veteran was afforded a VA examination in May 1998.  The 
veteran complained of discomfort in the low back that was 
worse with standing and prolonged walking, heavy activities 
and lifting or stooping.  Reportedly, the medication had not 
provided any relief.  He complained of occasional radiation 
to the posterior thigh of the right lower extremity and 
stated that his right foot went numb at times.  He denied 
having had any weakness or paresthesia, as well as problems 
with bowel or bladder function.  

The examiner observed that the veteran ambulated with a 
reciprocating heel/toe gait.  There was 65 degrees forward 
flexion, 20 degrees extension and 20 degrees lateral bending, 
bilaterally.  Straight leg raising and tripod sign were 
negative.  He had 5/5 motor strength in both lower 
extremities.  Deep tendon reflexes were 2-plus and symmetric.  
Both lower extremities were neurovascularly intact.  Motor 
and sensory functions were intact throughout.  The examiner 
reported a diagnosis of lumbosacral back strain.  

X-ray studies revealed no acute fracture or dislocation, but 
there were slight degenerative changes and minimal disc 
disease.  There were mild to moderate facet changes.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The veteran's low back disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a including Diagnostic Code 
5295.  That Code provides a 10 percent rating for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for lumbosacral strain manifested by severe 
symptoms, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.

In this case, the Board finds that the current rating of 10 
percent does not adequately represent the degree of 
disability demonstrated by the evidence of record.  The 
records clearly show that the veteran suffers from 
lumbosacral strain, which is productive of pain and the need 
for medication.  The record also shows that the veteran has 
complained of pain radiating down the right leg, right foot 
numbness and, at times, weakness.  Thus, the evidence as a 
whole indicates that the veteran's lumbosacral strain 
involves more than characteristic pain on motion, which is 
the criterion for a 10 percent rating under Diagnostic Code 
5295.

Although there was no clinical documentation of functional 
loss due to pain or weakness, fatigability or incoordination 
of the low back, the Board finds that, given the veteran's 
complaints, the disability picture is consistent with 
"muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position."  The 
veteran does have a noticeable decrease in forward flexion, 
and, when examined in 1997, there was pain at the point of 
flexion at 90 degrees.  Thus, when considering the provisions 
of 38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, the criteria 
for a 20 percent rating pursuant to 38 C.F.R. § 4.71a 
Diagnostic Code 5295 have been met.  See DeLuca v Brown, 
8 Vet. App. 202 (1995).  

The medical evidence, however, is against the assignment of a 
40 percent rating pursuant to Diagnostic Code 5295.  There is 
no evidence of severe symptoms, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.

The Board also notes that Diagnostic Code 5292 contemplates 
limitation of lumbar spine motion.  A 10 percent rating is 
assigned for slightly limited lumbar spine motion.  A 20 
percent rating is assigned when the limitation is moderate.  
When it is severe, the disability is rated as 40 percent 
disabling.  

Again, although there was no clinical documentation of 
functional loss due to pain or weakness, fatigability or 
incoordination of the low back, the Board finds that, given 
the veteran's complaints, the disability picture is 
consistent with moderate limitation of lumbar spine motion.  
The veteran does have a noticeable decrease in forward 
flexion, and, when examined in 1997, there was pain at the 
point of flexion at 90 degrees.  Thus, again, when 
considering the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint, the criteria for a 20 percent rating pursuant to 
38 C.F.R. § 4.71a Diagnostic Code 5292 have been met.  See 
DeLuca v Brown, 8 Vet. App. 202 (1995).  

The medical evidence, however, is against the assignment of a 
40 percent rating pursuant to Diagnostic Code 5292.  There is 
no evidence of severe limitation of motion.

The Board recognizes that Diagnostic Code 5289 provides a 40 
percent evaluation for favorable ankylosis of the lumbar 
spine and a 50 percent evaluation for unfavorable ankylosis 
of the lumbar spine.  The Board notes, however, that there is 
no evidence of ankylosis of the lumbar spine.  In the absence 
of ankylosis, the Board finds that the veteran's disability 
picture does not meet the criteria for an evaluation greater 
than the currently assigned 20 percent.   

The preponderance of the evidence favors the veteran's claim 
for an increased rating for mechanical low back pain to the 
extent that a 20 percent rating is warranted.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 is inappropriate in this case.


ORDER

Entitlement to a 20 percent rating for service-connected 
mechanical low back pain has been established, and the appeal 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

